DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Japanese parent Application No. JP2017-133388 filed on 7/7/2017.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/27/2019, 8/25/2020 and 2/8/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Examiner formulates an abstract idea as follows: 

Step 1: Claims 1-10 are directed to statutory categories, namely processes (claims 1-6 and 9-10), and a machine (claims 7-8). 

Step 2A, Prong 1: Claims 1, 7 and 9 in part, recite the following abstract ideas: 
…biogas information at multiple timings and time information corresponding to each of the multiple timings, wherein the biogas information represents a concentration of furfural of a user… that detects the furfural discharged from a skin surface of the user; obtaining reference information representing a lower limit of a normal range of the concentration of furfural per unit period of time, …storing the reference information representing the lower limit of the normal range; determining a stress time period during which a concentration of the furfural of the user is less than the lower limit of the normal range, based on the acquired biogas information; and outputting time period information indicating the determined stress time period to… to display the stress time period indicated by the time period information… [Claim 1],
…biogas information at multiple timings and time information corresponding to time at each of the multiple timings, wherein the biogas information represents a concentration of furfural of a user… that detects the furfural discharged from a skin surface of the user; obtain reference information representing a lower limit of a normal range of the concentration of furfural per unit period of time, …storing the reference information representing the lower limit of the normal range; determine a stress time period during which a concentration of the furfural of the user is less than the lower limit of the normal range, based on the acquired biogas information; and output time period information indicating the determined stress time period to… and wherein …displays the stress time period indicated by the time period information… [Claim 7],
…biogas information at multiple timings and time information corresponding to time at each of the multiple timings, wherein the biogas information represents a concentration of furfural of a user… that detects the furfural discharged from a skin surface of the user;     P1007689obtaining reference information representing a lower limit of a normal range of the concentration of furfural per unit period of time, …storing the reference information representing the lower limit of the normal range; determining a stress time period during which a concentration of the furfural of the user is less than the lower limit of the normal range, based on the acquired biogas information; and outputting notice information representing that stress on the user is less than a lower limit of a predetermined normal range within the determined stress time period to display the notice information… [Claim 9].

The dependent claims recite limitations relative to the independent claims, including, for example: 
…wherein the lower limit of the normal range of the concentration of furfural per unit period of time is set for the user as individual information of the user, based on the biogas information acquired in a predetermined period of time [Claim 2],
…wherein the lower limit of the normal range of the concentration of furfural per unit period of time is used commonly to a plurality of users including the user [Claim 3],
…wherein the stress time period indicated by the time period information is displayed in association with schedule information on the user… [Claim 4],
…wherein the time information corresponding to each of the multiple timings is associated with each time… [Claim 6],

These concepts are not meaningfully different than the following concepts identified by the 2019 Revised Patent Subject Matter Eligibility Guidance: 
Concepts relating to certain methods of organizing human activity. The aforementioned limitations describe steps for managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. Specifically, determining and disapplying stress information of a user is considered to be steps for managing personal behavior. As such, claims 1, 7 and 9 are directed to concepts identified as abstract ideas.
The limitations of the above dependent claims are merely narrowing the abstract idea identified in the independent claims, and thus, these dependent claims also recite abstract ideas.

Step 2A, Prong 2: This judicial exception is not integrated into a practical application. In particular, claims 1, 7 and 9 only recite the following additional elements – 
…acquire, via a network… acquired by a sensor…; using a memory…; …to an information terminal…  on a display of the information terminal  [Claim 1],
…a server device; and an information terminal, wherein the server device is configured to: acquire, via a network… acquired by a sensor…; using a memory…; …to the information terminal…  on a display of the information terminal  [Claim 7],
…using a computer …acquire, via a network… acquired by a sensor…; using a memory…; …display the notice information on a display  [Claim 9].

The dependent claims only recite the following additional elements –
…wherein the sensor for detecting furfural is built in a device to be worn on an arm of the user [Claim 5],
…when the sensor detects the biogas… [Claim 6],
…An information terminal used in the information processing system… [Claim 8],
…wherein the display is provided in an information terminal of the users… [Claim 10].

The network, sensor, memory, information terminal, server and display are recited at a high-level of generality (see MPEP § 2106.05(a)), like the following MPEP examples:
ii. Using well-known standard laboratory techniques to detect enzyme levels in a bodily sample such as blood or plasma, Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1355, 1362, 123 USPQ2d 1081, 1082-83, 1088 (Fed. Cir. 2017); 
iii. Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48;
Furthermore, the computer implemented element is considered to amount to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)), like the following MPEP examples: 
i. Remotely accessing user-specific information through a mobile interface and pointers to retrieve the information without any description of how the mobile interface and pointers accomplish the result of retrieving previously inaccessible information, Intellectual Ventures v. Erie Indem. Co., 850 F.3d 1315, 1331, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017);
i. A commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015);
Accordingly, these additional elements do not integrate the abstract idea into a practical application. 
The remaining dependent claims do not recite any new additional elements, and thus do not integrate the abstract idea into a practical application.

Step 2B: Claims 1, 7 and 9 and their underlying limitations, steps, features and terms, considered both individually and as a whole, do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the following reasons: 
…acquire, via a network… acquired by a sensor…; using a memory…; …to an information terminal…  on a display of the information terminal  [Claim 1],
…a server device; and an information terminal, wherein the server device is configured to: acquire, via a network… acquired by a sensor…; using a memory…; …to the information terminal…  on a display of the information terminal  [Claim 7],
…using a computer …acquire, via a network… acquired by a sensor…; using a memory…; …display the notice information on a display  [Claim 9].
These elements do not amount to significantly more than the abstract idea for the reasons discussed in 2A prong 2 with regard to MPEP 2106.05(a) and MPEP 2106.05(f). By the failure of the elements to integrate the abstract idea into a practical application there, the additional elements likewise fail to amount to an inventive concept that is significantly more than an abstract idea here, in Step 2B. 
As such, both individually or in combination, these limitations do not add significantly more to the judicial exception.
The remaining dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the dependent claims do not recite any new additional elements other than those mentioned in the independent claims, which amount to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)). As such, these claims are not patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Itokawa et al., U.S. Publication No. 2011/0028470 [hereinafter Itokawa] in view of Della Torre et al., U.S. Publication No. 2015/0245777 [hereinafter Della Torre].

Regarding claim 1, Itokawa discloses …A method for providing information in an information processing system, the method comprising: acquiring… biogas information …wherein the biogas information represents a concentration of furfural of a user acquired by a sensor that detects the furfural discharged from a skin surface of the user (Itokawa, ¶ 153, The amount of the pentosidine and like AGEs accumulated in the skin can be easily measured using a commercially available AGE Reader (manufactured by DiagnOptics) (discloses sensor that detects furfural discharged from skin)), (Id., ¶ 20, The AGE Reader according to Item (II-9), which is accompanied by a document stating that the AGE Reader can be used for the diagnosis of schizophrenia. (II-11) Use of an AGE Reader for measuring the amount of carbonyl-modified proteins in skin to diagnose schizophrenia. (II-12)), (Id., ¶ 150, Examples of carbonyl compounds subjected to the measurement include arabinose, GO, MGO, 3-DG, glycolaldehyde, dehydroascorbic acid, hydroxynonenal, malondialdehyde, acrolein, 5-hydroxymethylfurfural, formaldehyde, acetaldehyde, lepulic acid, and furfural (discloses measurement of furfural));
obtaining reference information representing a lower limit of a normal range of the concentration of furfural per unit period of time… the reference information representing the lower limit of the normal range (Id., ¶ 150, Examples of carbonyl compounds subjected to the measurement include arabinose, GO, MGO, 3-DG, glycolaldehyde, dehydroascorbic acid, hydroxynonenal, malondialdehyde, acrolein, 5-hydroxymethylfurfural, formaldehyde, acetaldehyde, lepulic acid, and furfural. The amounts thereof can be measured using reference standards having ordinary known concentrations (discloses reference information), and by conducting high-performance chromatography (HPLC), gas chromatography/mass spectrometry (GC/MS), or like instrumental analysis), (Id., ¶ 156, the subject is diagnosed as having schizophrenia, or most likely will have schizophrenia in the future based on the measurement result, i.e., having a lower pyridoxal amount than that of the control amount as an index. The pyridoxal concentration in serum of a healthy subject is 6.0 to 40.0 ng/ml (male) or 4.0 to 19.0 ng/ml (female) (discloses lower limit of a normal range));
While suggested in Fig. 8 and related text, Itokawa does not explicitly disclose …via a network… at multiple timings and time information corresponding to each of the multiple timings; using a memory storing…; determining a stress time period during which a concentration of the furfural of the user is less than the lower limit of the normal range, based on the acquired biogas information; and outputting time period information indicating the determined stress time period to an information terminal of the user, to display the stress time period indicated by the time period information on a display of the information terminal.
However, Della Torre discloses …via a network… at multiple timings and time information corresponding to each of the multiple timings (Della Torre, ¶ 48, The process described in FIG. 6 for determining a user's stress state can be apportioned between processor 101 and the remote processor in various ways. In some embodiments, device 100 transmits raw signal acquired from the optical sensor 407 to the remote processor and all processing is accomplished on the remote processor. In other embodiments, identified features of blood flow are transmitted to the remote processor. Transfer of the process between the device 100 and remote processor can occur at any step in between as well), (Id., ¶ 34, In some embodiments, the optical sensing system 203 generates data at intervals. The intervals may be regular or irregular. The processor 101 may activate the optical sensing system 203 in response to a stimulus such as the user waking up or the user can request a stress state determination at a particular time or on demand (discloses timings and time information). In some embodiments, the optical sensing system 203 activates at regular intervals to generate data and additionally it activates in response to a stimulus);
… using a memory storing… (Id., ¶ 32, FIG. 5 illustrates a system architecture for the device 100. The device 100 comprises the processor 101, display 104, optical sensor 405, optical emitters 407, memory 509, storage 511, user input 513 and transmission interface 515. The memory 509 stores signals measured from the optical sensor 405 and parameters determined by the processor 101 from the measured signals, such as, for example, measurements of stress);
Through KSR Rationale C (See MPEP 2141(III)(C)), the combination of Itokawa and Della Torre discloses …determining a stress time period during which a concentration of the furfural of the user is less than the lower limit of the normal range, based on the acquired biogas information.
First, Itokawa discloses detecting a furfural concentration that is less than the lower limit of the normal range (Itokawa, ¶ 150, Examples of carbonyl compounds subjected to the measurement include arabinose, GO, MGO, 3-DG, glycolaldehyde, dehydroascorbic acid, hydroxynonenal, malondialdehyde, acrolein, 5-hydroxymethylfurfural, formaldehyde, acetaldehyde, lepulic acid, and furfural. The amounts thereof can be measured using reference standards having ordinary known concentrations (discloses furfural measurement), and by conducting high-performance chromatography (HPLC), gas chromatography/mass spectrometry (GC/MS), or like instrumental analysis), (Id., ¶ 156, the subject is diagnosed as having schizophrenia, or most likely will have schizophrenia in the future based on the measurement result, i.e., having a lower pyridoxal amount than that of the control amount as an index. The pyridoxal concentration in serum of a healthy subject is 6.0 to 40.0 ng/ml (male) or 4.0 to 19.0 ng/ml (female) (discloses lower limit of a normal range));
Further, Della Torre discloses determining a stress time period (Della Torre, ¶ 22, Examples of the type of stress include relaxation, cognitive stress, emotional stress, physical, behavioral or general stress. The level of stress is identified and is determined independently of whether the type of stress is identified. Stress events can also be identified. Identifying stress events comprises detecting a time or time range during which a particular a type of stress or level of stress have been identified).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have determined the stress of a user over a stress time period, as in Della Torre, by using the furfural biogas sensor and lower limit consideration methodology discussed in Itokawa. As in Della Torre, it is within the capabilities of one of ordinary skill in the art to use biological sensor information to determine a biological condition or health situation of a user over any particular period of time, with the predicted result of accurately transmitting pertinent health status and diagnoses information to a patient or user,	 for the purpose of monitoring and improving the health of a user. 
Thus, through KSR Rationale C as demonstrated above, the combination of Itokawa and Della Torre discloses …determining a stress time period during which a concentration of the furfural of the user is less than the lower limit of the normal range, based on the acquired biogas information.
Della Torre further discloses …and outputting time period information indicating the determined stress time period to an information terminal of the user, to display the stress time period indicated by the time period information on a display of the information terminal (Della Torre, ¶ 50, the remote server may store various other information about the user such as a calendar application. In such an embodiment, the remote server may match the time stamps from the collected data and determined stress state to calendar entries for the user and display the user's stress states during a given time period next to the calendar from that time period. The remote processor may also instruct processor 101 to activate the optical sensing system 203 during times when the calendar application indicates there is an appointment), (Id., ¶ 27, The wearable device 100 includes a display 104 (discloses a display on an information terminal) and several user interaction points. The display 104 and user interaction points may be separate components of the device 100, or may be a single component. For example, the display 104 may be a touch-sensitive display configured to receive user touch inputs and display information to the user. The wearable device may also have a display element such as 104 without interaction points, or interaction points without a display element such as 104).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the furfural biogas detection elements of Itokawa to include the stress determination elements of Della Torre in the analogous art of detection of emotional states.
 The motivation for doing so would have been to improve the ability of “monitoring of a user's stress state over extended periods of time because the device collecting the data is worn by the user and is unobtrusive allowing for the device to be worn continually through most daily activities” [Della Torre, ¶ 100], wherein such an improvement would benefit Itokawa’s method of applying a therapeutic method “when immediate improvement of the condition is required, for example, in the case of immediate suicide risk, malnutrition, or catatonia, or when patients are resistant to pharmaceutical treatment” [Della Torre, ¶ 100; Itokawa, ¶ 7].
Regarding claim 2, the combination of Itokawa and Della Torre discloses …the method according to claim 1…
Itokawa further discloses …of the concentration of furfural… based on the biogas information acquired in a predetermined period of time (Itokawa, ¶ 150, Examples of carbonyl compounds subjected to the measurement include arabinose, GO, MGO, 3-DG, glycolaldehyde, dehydroascorbic acid, hydroxynonenal, malondialdehyde, acrolein, 5-hydroxymethylfurfural, formaldehyde, acetaldehyde, lepulic acid, and furfural. The amounts thereof can be measured using reference standards having ordinary known concentrations (discloses furfural measurement), and by conducting high-performance chromatography (HPLC), gas chromatography/mass spectrometry (GC/MS), or like instrumental analysis), (Id., ¶ 156, the subject is diagnosed as having schizophrenia, or most likely will have schizophrenia in the future based on the measurement result, i.e., having a lower pyridoxal amount than that of the control amount as an index. The pyridoxal concentration in serum of a healthy subject is 6.0 to 40.0 ng/ml (male) or 4.0 to 19.0 ng/ml (female) (discloses lower limit of a normal range));
While suggested in at least Fig. 9-10 and related text, Itokawa does not explicitly disclose …wherein the lower limit of the normal range… per unit period of time is set for the user as individual information of the user.	
However, Della Torre discloses …wherein the lower limit of the normal range… per unit period of time is set for the user as individual information of the user (Della Torre, ¶ 44, The thresholds for sufficient quantity or quality of data can be different based on the context of the user as the data is collected. If a user is moving vigorously, fewer of the user's heartbeats may be collected due to interference in the optical signal from motion. Ideally, in order to determine the user's stress state, the processor 101 uses data from the majority of the user's heartbeats in a given period of time (for example 3 or so minutes). However if the processor 101 determines that the user is moving, the processor 101 applies a lower threshold as to what is sufficient data to determine the user's stress state. While the assessment of the stress state may not be as accurate as when the higher threshold is applied, it is more useful to the user to have an assessment of stress state as opposed to no assessment).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the furfural biogas detection elements of Itokawa to include the user-specific stress determination elements of Della Torre in the analogous art of detection of emotional states for the same reasons as stated for claim 1.

Regarding claim 3, the combination of Itokawa and Della Torre discloses …the method according to claim 1…
Itokawa further discloses …wherein the lower limit of the normal range of the concentration of furfural per unit period of time is used commonly to a plurality of users including the user (Itokawa, ¶ 150, Examples of carbonyl compounds subjected to the measurement include arabinose, GO, MGO, 3-DG, glycolaldehyde, dehydroascorbic acid, hydroxynonenal, malondialdehyde, acrolein, 5-hydroxymethylfurfural, formaldehyde, acetaldehyde, lepulic acid, and furfural. The amounts thereof can be measured using reference standards having ordinary known concentrations (discloses furfural measurement), and by conducting high-performance chromatography (HPLC), gas chromatography/mass spectrometry (GC/MS), or like instrumental analysis), (Id., ¶ 156, the subject is diagnosed as having schizophrenia, or most likely will have schizophrenia in the future based on the measurement result, i.e., having a lower pyridoxal amount than that of the control amount as an index. The pyridoxal concentration in serum of a healthy subject is 6.0 to 40.0 ng/ml (male) or 4.0 to 19.0 ng/ml (female) (discloses lower limit of a normal range commonly applied across users)).

Regarding claim 4, the combination of Itokawa and Della Torre discloses …the method according to claim 1…
While suggested in at least Fig. 9-10 and related text, Itokawa does not explicitly disclose …wherein the stress time period indicated by the time period information is displayed in association with schedule information on the user, on the information terminal.
However, Della Torre discloses …wherein the stress time period indicated by the time period information is displayed in association with schedule information on the user, on the information terminal (Della Torre, ¶ 50, the remote server may store various other information about the user such as a calendar application. In such an embodiment, the remote server may match the time stamps from the collected data and determined stress state to calendar entries for the user and display the user's stress states during a given time period next to the calendar from that time period. The remote processor may also instruct processor 101 to activate the optical sensing system 203 during times when the calendar application indicates there is an appointment), (Id., ¶ 27, The wearable device 100 includes a display 104 (discloses a display on an information terminal) and several user interaction points. The display 104 and user interaction points may be separate components of the device 100, or may be a single component. For example, the display 104 may be a touch-sensitive display configured to receive user touch inputs and display information to the user. The wearable device may also have a display element such as 104 without interaction points, or interaction points without a display element such as 104).

Regarding claim 5, the combination of Itokawa and Della Torre discloses …the method according to claim 1…
Itokawa further discloses …wherein the sensor for detecting furfural… (Itokawa, ¶ 153, The amount of the pentosidine and like AGEs accumulated in the skin can be easily measured using a commercially available AGE Reader (manufactured by DiagnOptics) (discloses sensor that detects furfural discharged from skin)), (Id., ¶ 20, The AGE Reader according to Item (II-9), which is accompanied by a document stating that the AGE Reader can be used for the diagnosis of schizophrenia. (II-11) Use of an AGE Reader for measuring the amount of carbonyl-modified proteins in skin to diagnose schizophrenia. (II-12)), (Id., ¶ 150, Examples of carbonyl compounds subjected to the measurement include arabinose, GO, MGO, 3-DG, glycolaldehyde, dehydroascorbic acid, hydroxynonenal, malondialdehyde, acrolein, 5-hydroxymethylfurfural, formaldehyde, acetaldehyde, lepulic acid, and furfural (discloses measurement of furfural));
	While suggested through the DiagnOptics AGE reader discussed in ¶ 153, Itokawa does not explicitly disclose …is built in a device to be worn on an arm of the user.
However, Della Torre discloses …is built in a device to be worn on an arm of the user.
(Della Torre, ¶ 26, FIGS. 1 through 4 illustrate various views of a device for measuring stress according to the present disclosure. FIG. 1 illustrates an example of a wearable device 100 configured to be in close proximity to or in contact with a user. For example, the device 100 may be worn on a user's appendage or portion thereof, e.g., an arm or a wrist. A fastening system 102 fastens the device 100 to the user's appendage. The fastening system 102 may be removable, exchangeable, or customizable. Furthermore, although embodiments are described herein with respect to a wrist-worn device, other form factors or designed wear locations of the wearable device 100 may alternatively be used. For example, embodiments described herein may be implemented in arm-worn devices, chest-worn devices, head-worn devices, clip-on devices, and so forth. In one embodiment, the wearable device 100 is a physiological monitoring device for monitoring activities of its wearer and calculating various physiological and kinematic parameters, such as activity levels, caloric expenditure, step counts, heart-rate, and sleep patterns).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the furfural biogas detection elements of Itokawa to include the stress determination and arm device elements of Della Torre in the analogous art of detection of emotional states for the same reasons as stated for claim 1.

Regarding claim 6, the combination of Itokawa and Della Torre discloses …the method according to claim 1…
Itokawa further discloses … the biogas (Itokawa, ¶ 153, The amount of the pentosidine and like AGEs accumulated in the skin can be easily measured using a commercially available AGE Reader (manufactured by DiagnOptics) (discloses sensor that detects furfural discharged from skin)), (Id., ¶ 20, The AGE Reader according to Item (II-9), which is accompanied by a document stating that the AGE Reader can be used for the diagnosis of schizophrenia. (II-11) Use of an AGE Reader for measuring the amount of carbonyl-modified proteins in skin to diagnose schizophrenia. (II-12)), (Id., ¶ 150, Examples of carbonyl compounds subjected to the measurement include arabinose, GO, MGO, 3-DG, glycolaldehyde, dehydroascorbic acid, hydroxynonenal, malondialdehyde, acrolein, 5-hydroxymethylfurfural, formaldehyde, acetaldehyde, lepulic acid, and furfural (discloses measurement of furfural));
While suggested in at least Fig. 9-10 and related text, Itokawa does not explicitly disclose …wherein the time information corresponding to each of the multiple timings is associated with each time when the sensor detects…
However, Della Torre discloses …wherein the time information corresponding to each of the multiple timings is associated with each time when the sensor detects… (Della Torre, ¶ 98, FIG. 13 illustrates a second example of how multiple sensors could be used to modify the detection of stress parameters. Skin surface sensors can also be used. Examples include galvanic skin response sensors, perspiration sensors and sweat constituent (cortisol, alcohol, adrenalin, glucose, urea, ammonia, lactate) analysis. In FIG. 13, a galvanic skin response sensor 1301 is used to detect a stress event. Upon detection of a stress event, optical sensor data is analyzed to characterize 1302 the stress at that time. Optical sensor data is saved 1303 in a format allowing analysis of parameters upon detection of a galvanic skin response event. The combined output of this algorithm would be both timing information 1304, as provided by the galvanic skin response event, and characterization as provided by the optical sensor data analysis. In this case the galvanic skin response sensor may also be used as an input to the stress characterization algorithm).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the furfural biogas detection elements of Itokawa to include the stress determination and sensor timing elements of Della Torre in the analogous art of detection of emotional states for the same reasons as stated for claim 1.

Regarding claim 7, Itokawa discloses …An information processing system comprising… acquire…
biogas information …wherein the biogas information represents a concentration of furfural of a user acquired by a sensor that detects the furfural discharged from a skin surface of the user (Itokawa, ¶ 153, The amount of the pentosidine and like AGEs accumulated in the skin can be easily measured using a commercially available AGE Reader (manufactured by DiagnOptics) (discloses sensor that detects furfural discharged from skin)), (Id., ¶ 20, The AGE Reader according to Item (II-9), which is accompanied by a document stating that the AGE Reader can be used for the diagnosis of schizophrenia. (II-11) Use of an AGE Reader for measuring the amount of carbonyl-modified proteins in skin to diagnose schizophrenia. (II-12)), (Id., ¶ 150, Examples of carbonyl compounds subjected to the measurement include arabinose, GO, MGO, 3-DG, glycolaldehyde, dehydroascorbic acid, hydroxynonenal, malondialdehyde, acrolein, 5-hydroxymethylfurfural, formaldehyde, acetaldehyde, lepulic acid, and furfural (discloses measurement of furfural));
obtain reference information representing a lower limit of a normal range of the concentration of furfural per unit period of time… the reference information representing the lower limit of the normal range (Id., ¶ 150, Examples of carbonyl compounds subjected to the measurement include arabinose, GO, MGO, 3-DG, glycolaldehyde, dehydroascorbic acid, hydroxynonenal, malondialdehyde, acrolein, 5-hydroxymethylfurfural, formaldehyde, acetaldehyde, lepulic acid, and furfural. The amounts thereof can be measured using reference standards having ordinary known concentrations (discloses reference information), and by conducting high-performance chromatography (HPLC), gas chromatography/mass spectrometry (GC/MS), or like instrumental analysis), (Id., ¶ 156, the subject is diagnosed as having schizophrenia, or most likely will have schizophrenia in the future based on the measurement result, i.e., having a lower pyridoxal amount than that of the control amount as an index. The pyridoxal concentration in serum of a healthy subject is 6.0 to 40.0 ng/ml (male) or 4.0 to 19.0 ng/ml (female) (discloses lower limit of a normal range));
While suggested in Fig. 8 and related text, Itokawa does not explicitly disclose …a server device; and an information terminal, wherein the server device is configured to: …via a network… at multiple timings and time information corresponding to each of the multiple timings; using a memory storing…; determine a stress time period during which a concentration of the furfural of the user is less than the lower limit of the normal range, based on the acquired biogas information; and output time period information indicating the determined stress time period to the information terminal, and wherein the information terminal displays the stress time period indicated by the time period information, on a display of the information terminal.
However, Della Torre discloses a server device (Della Torre, ¶ 49, the information can be stored on a remote server so that the user can access the information via multiple devices such as a laptop computer, tablet computer, smartphone and the like. Guidance for the user on managing her stress states can then be provided to the user on these other devices. This is useful as the display 104 on device 100 has limited space for displaying information);
and an information terminal, wherein the server device is configured to: …via a network… at multiple timings and time information corresponding to each of the multiple timings (Id., ¶ 48, The process described in FIG. 6 for determining a user's stress state can be apportioned between processor 101 and the remote processor in various ways. In some embodiments, device 100 transmits raw signal acquired from the optical sensor 407 to the remote processor and all processing is accomplished on the remote processor. In other embodiments, identified features of blood flow are transmitted to the remote processor. Transfer of the process between the device 100 and remote processor can occur at any step in between as well), (Id., ¶ 34, In some embodiments, the optical sensing system 203 generates data at intervals. The intervals may be regular or irregular. The processor 101 may activate the optical sensing system 203 in response to a stimulus such as the user waking up or the user can request a stress state determination at a particular time or on demand (discloses timings and time information). In some embodiments, the optical sensing system 203 activates at regular intervals to generate data and additionally it activates in response to a stimulus), (Id., ¶ 27, The wearable device 100 includes a display 104 (discloses an information terminal) and several user interaction points. The display 104 and user interaction points may be separate components of the device 100, or may be a single component. For example, the display 104 may be a touch-sensitive display configured to receive user touch inputs and display information to the user. The wearable device may also have a display element such as 104 without interaction points, or interaction points without a display element such as 104), (Id., ¶ 49, the information can be stored on a remote server so that the user can access the information via multiple devices such as a laptop computer, tablet computer, smartphone and the like);
… using a memory storing… (Id., ¶ 32, FIG. 5 illustrates a system architecture for the device 100. The device 100 comprises the processor 101, display 104, optical sensor 405, optical emitters 407, memory 509, storage 511, user input 513 and transmission interface 515. The memory 509 stores signals measured from the optical sensor 405 and parameters determined by the processor 101 from the measured signals, such as, for example, measurements of stress);
Through KSR Rationale C (See MPEP 2141(III)(C)), the combination of Itokawa and Della Torre discloses …determine a stress time period during which a concentration of the furfural of the user is less than the lower limit of the normal range, based on the acquired biogas information.
First, Itokawa discloses detecting a furfural concentration that is less than the lower limit of the normal range (Itokawa, ¶ 150, Examples of carbonyl compounds subjected to the measurement include arabinose, GO, MGO, 3-DG, glycolaldehyde, dehydroascorbic acid, hydroxynonenal, malondialdehyde, acrolein, 5-hydroxymethylfurfural, formaldehyde, acetaldehyde, lepulic acid, and furfural. The amounts thereof can be measured using reference standards having ordinary known concentrations (discloses furfural measurement), and by conducting high-performance chromatography (HPLC), gas chromatography/mass spectrometry (GC/MS), or like instrumental analysis), (Id., ¶ 156, the subject is diagnosed as having schizophrenia, or most likely will have schizophrenia in the future based on the measurement result, i.e., having a lower pyridoxal amount than that of the control amount as an index. The pyridoxal concentration in serum of a healthy subject is 6.0 to 40.0 ng/ml (male) or 4.0 to 19.0 ng/ml (female) (discloses lower limit of a normal range));
Further, Della Torre discloses determining a stress time period (Della Torre, ¶ 22, Examples of the type of stress include relaxation, cognitive stress, emotional stress, physical, behavioral or general stress. The level of stress is identified and is determined independently of whether the type of stress is identified. Stress events can also be identified. Identifying stress events comprises detecting a time or time range during which a particular a type of stress or level of stress have been identified).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have determined the stress of a user over a stress time period, as in Della Torre, by using the furfural biogas sensor and lower limit consideration methodology discussed in Itokawa. As in Della Torre, it is within the capabilities of one of ordinary skill in the art to use biological sensor information to determine a biological condition or health situation of a user over any particular period of time, with the predicted result of accurately transmitting pertinent health status and diagnoses information to a patient or user,	 for the purpose of monitoring and improving the health of a user. 
Thus, through KSR Rationale C as demonstrated above, the combination of Itokawa and Della Torre discloses …determine a stress time period during which a concentration of the furfural of the user is less than the lower limit of the normal range, based on the acquired biogas information.
Della Torre further discloses …and output time period information indicating the determined stress time period to the information terminal, and wherein the information terminal displays the stress time period indicated by the time period information, on a display of the information terminal (Della Torre, ¶ 50, the remote server may store various other information about the user such as a calendar application. In such an embodiment, the remote server may match the time stamps from the collected data and determined stress state to calendar entries for the user and display the user's stress states during a given time period next to the calendar from that time period. The remote processor may also instruct processor 101 to activate the optical sensing system 203 during times when the calendar application indicates there is an appointment), (Id., ¶ 27, The wearable device 100 includes a display 104 (discloses a display on an information terminal) and several user interaction points. The display 104 and user interaction points may be separate components of the device 100, or may be a single component. For example, the display 104 may be a touch-sensitive display configured to receive user touch inputs and display information to the user. The wearable device may also have a display element such as 104 without interaction points, or interaction points without a display element such as 104).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the furfural biogas detection elements of Itokawa to include the stress determination elements of Della Torre in the analogous art of detection of emotional states for the same reasons as stated for claim 1.

Regarding claim 8, the combination of Itokawa and Della Torre discloses …the information processing system according to claim 7…
While suggested in at least Fig. 9-10 and related text, Itokawa does not explicitly disclose …An information terminal used in…
However, Della Torre discloses …An information terminal used in… (Id., ¶ 27, The wearable device 100 includes a display 104 (discloses a display on an information terminal) and several user interaction points. The display 104 and user interaction points may be separate components of the device 100, or may be a single component. For example, the display 104 may be a touch-sensitive display configured to receive user touch inputs and display information to the user. The wearable device may also have a display element such as 104 without interaction points, or interaction points without a display element such as 104).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the furfural biogas detection elements of Itokawa to include the information terminal elements of Della Torre in the analogous art of detection of emotional states for the same reasons as stated for claim 1.

Regarding claim 9, Itokawa discloses …A method for processing information using a computer, the method comprising: acquiring… biogas information …wherein the biogas information represents a concentration of furfural of a user acquired by a sensor that detects the furfural discharged from a skin surface of the user (Itokawa, ¶ 153, The amount of the pentosidine and like AGEs accumulated in the skin can be easily measured using a commercially available AGE Reader (manufactured by DiagnOptics) (discloses sensor that detects furfural discharged from skin)), (Id., ¶ 20, The AGE Reader according to Item (II-9), which is accompanied by a document stating that the AGE Reader can be used for the diagnosis of schizophrenia. (II-11) Use of an AGE Reader for measuring the amount of carbonyl-modified proteins in skin to diagnose schizophrenia. (II-12)), (Id., ¶ 150, Examples of carbonyl compounds subjected to the measurement include arabinose, GO, MGO, 3-DG, glycolaldehyde, dehydroascorbic acid, hydroxynonenal, malondialdehyde, acrolein, 5-hydroxymethylfurfural, formaldehyde, acetaldehyde, lepulic acid, and furfural (discloses measurement of furfural));
obtaining reference information representing a lower limit of a normal range of the concentration of furfural per unit period of time… the reference information representing the lower limit of the normal range (Id., ¶ 150, Examples of carbonyl compounds subjected to the measurement include arabinose, GO, MGO, 3-DG, glycolaldehyde, dehydroascorbic acid, hydroxynonenal, malondialdehyde, acrolein, 5-hydroxymethylfurfural, formaldehyde, acetaldehyde, lepulic acid, and furfural. The amounts thereof can be measured using reference standards having ordinary known concentrations (discloses reference information), and by conducting high-performance chromatography (HPLC), gas chromatography/mass spectrometry (GC/MS), or like instrumental analysis), (Id., ¶ 156, the subject is diagnosed as having schizophrenia, or most likely will have schizophrenia in the future based on the measurement result, i.e., having a lower pyridoxal amount than that of the control amount as an index. The pyridoxal concentration in serum of a healthy subject is 6.0 to 40.0 ng/ml (male) or 4.0 to 19.0 ng/ml (female) (discloses lower limit of a normal range));
While suggested in Fig. 8 and related text, Itokawa does not explicitly disclose …via a network… at multiple timings and time information corresponding to each of the multiple timings; using a memory storing…; determining a stress time period during which a concentration of the furfural of the user is less than the lower limit of the normal range, based on the acquired biogas information; and outputting notice information representing that stress on the user is less than a lower limit of a predetermined normal range within the determined stress time period to display the notice information on a display.
However, Della Torre discloses …via a network… at multiple timings and time information corresponding to each of the multiple timings (Della Torre, ¶ 48, The process described in FIG. 6 for determining a user's stress state can be apportioned between processor 101 and the remote processor in various ways. In some embodiments, device 100 transmits raw signal acquired from the optical sensor 407 to the remote processor and all processing is accomplished on the remote processor. In other embodiments, identified features of blood flow are transmitted to the remote processor. Transfer of the process between the device 100 and remote processor can occur at any step in between as well), (Id., ¶ 34, In some embodiments, the optical sensing system 203 generates data at intervals. The intervals may be regular or irregular. The processor 101 may activate the optical sensing system 203 in response to a stimulus such as the user waking up or the user can request a stress state determination at a particular time or on demand (discloses timings and time information). In some embodiments, the optical sensing system 203 activates at regular intervals to generate data and additionally it activates in response to a stimulus);
… using a memory storing… (Id., ¶ 32, FIG. 5 illustrates a system architecture for the device 100. The device 100 comprises the processor 101, display 104, optical sensor 405, optical emitters 407, memory 509, storage 511, user input 513 and transmission interface 515. The memory 509 stores signals measured from the optical sensor 405 and parameters determined by the processor 101 from the measured signals, such as, for example, measurements of stress);
Through KSR Rationale C (See MPEP 2141(III)(C)), the combination of Itokawa and Della Torre discloses …determining a stress time period during which a concentration of the furfural of the user is less than the lower limit of the normal range, based on the acquired biogas information.
First, Itokawa discloses detecting a furfural concentration that is less than the lower limit of the normal range (Itokawa, ¶ 150, Examples of carbonyl compounds subjected to the measurement include arabinose, GO, MGO, 3-DG, glycolaldehyde, dehydroascorbic acid, hydroxynonenal, malondialdehyde, acrolein, 5-hydroxymethylfurfural, formaldehyde, acetaldehyde, lepulic acid, and furfural. The amounts thereof can be measured using reference standards having ordinary known concentrations (discloses furfural measurement), and by conducting high-performance chromatography (HPLC), gas chromatography/mass spectrometry (GC/MS), or like instrumental analysis), (Id., ¶ 156, the subject is diagnosed as having schizophrenia, or most likely will have schizophrenia in the future based on the measurement result, i.e., having a lower pyridoxal amount than that of the control amount as an index. The pyridoxal concentration in serum of a healthy subject is 6.0 to 40.0 ng/ml (male) or 4.0 to 19.0 ng/ml (female) (discloses lower limit of a normal range));
Further, Della Torre discloses determining a stress time period (Della Torre, ¶ 22, Examples of the type of stress include relaxation, cognitive stress, emotional stress, physical, behavioral or general stress. The level of stress is identified and is determined independently of whether the type of stress is identified. Stress events can also be identified. Identifying stress events comprises detecting a time or time range during which a particular a type of stress or level of stress have been identified).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have determined the stress of a user over a stress time period, as in Della Torre, by using the furfural biogas sensor and lower limit consideration methodology discussed in Itokawa. As in Della Torre, it is within the capabilities of one of ordinary skill in the art to use biological sensor information to determine a biological condition or health situation of a user over any particular period of time, with the predicted result of accurately transmitting pertinent health status and diagnoses information to a patient or user,	 for the purpose of monitoring and improving the health of a user. 
As such, through KSR Rationale C as demonstrated above, the combination of Itokawa and Della Torre discloses …determining a stress time period during which a concentration of the furfural of the user is less than the lower limit of the normal range, based on the acquired biogas information.
Through KSR Rationale E (See MPEP 2141(III)(E)), Della Torre discloses …and outputting notice information representing that stress on the user is less than a lower limit of a predetermined normal range within the determined stress time period to display the notice information on a display.
First, Della Torre discloses outputting and displaying notice information that stress on the users is higher than a predetermined normal range (Della Torre, ¶ 45, The determined stress state is stored and is displayed to a user via the display 104 in response to a query received via the user interaction points on the face of the device 100. Additionally or alternatively, the stress status is displayed on the display 104 automatically. The status may be displayed automatically if the level of stress determined by the processor 101 exceeds a threshold. Providing the information to the user automatically is useful to alert the user that she is experiencing a high amount of stress. The processor 101 may also provide for display information to assist the user in reducing stress), (Id., ¶ 27, The wearable device 100 includes a display 104 (discloses a display on an information terminal) and several user interaction points. The display 104 and user interaction points may be separate components of the device 100, or may be a single component. For example, the display 104 may be a touch-sensitive display configured to receive user touch inputs and display information to the user. The wearable device may also have a display element such as 104 without interaction points, or interaction points without a display element such as 104).
Since user experience is a key factor in the success of any consumer device, whether it be for monitoring or visualizing health information, displaying relevant states of wellbeing to the user is well known and of great benefit to the user in the wellness community. 
Therefore, it would have been obvious to try, by one of ordinary skill in the art at the time of the invention was made, displaying notice information that stress on the users is lower than a predetermined normal range since there are a finite number of identified, predictable potential solutions (i.e. stress indicators either above or below a predetermined normal range) to the recognized need (user experience) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (the cost and benefits are known). As such, through KSR Rationale E as demonstrated above, the combination of Itokawa and Della Torre discloses …and outputting notice information representing that stress on the user is less than a lower limit of a predetermined normal range within the determined stress time period to display the notice information on a display.
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the furfural biogas detection elements of Itokawa to include the stress determination elements of Della Torre in the analogous art of detection of emotional states for the same reasons as stated for claim 1.

Regarding claim 10, the combination of Itokawa and Della Torre discloses …the method according to claim 9…
While suggested in at least Fig. 9-10 and related text, Itokawa does not explicitly disclose …wherein the display is provided in an information terminal of the user.
However, Della Torre discloses …wherein the display is provided in an information terminal of the user (Della Torre, ¶ 27, The wearable device 100 includes a display 104 (discloses a display on an information terminal) and several user interaction points. The display 104 and user interaction points may be separate components of the device 100, or may be a single component. For example, the display 104 may be a touch-sensitive display configured to receive user touch inputs and display information to the user. The wearable device may also have a display element such as 104 without interaction points, or interaction points without a display element such as 104).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Baek et al., U.S. Publication No. 2016/0058376 discloses an electronic device and method for measuring vital signal.
Ovens et al., U.S. Publication No. 2015/0368276 discloses vapochromic coordination polymers for use in analyte detection.
Ouwerkerk et al., U.S. Publication No. 2014/0288401 discloses mental balance or imbalance estimation system and method.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D BOLEN whose telephone number is (408)918-7631. The examiner can normally be reached Monday - Friday 8:00 AM - 5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patty Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D BOLEN/               Examiner, Art Unit 3624                                                                                                                                                                                         /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624